﻿39.	 Mr. President, chance and the rule of alphabetical order have led to a situation in which I am speaking to you today as the Minister for Foreign Affairs of Belgium, as President of the Council of Ministers of the European Community and as President of European political co-operation. In my first capacity I have the privilege of performing a particularly pleasant task: I should like to extend to you our heartiest congratulations on your election as President of the thirty-second General Assembly and to tell you how very pleased we are that you are presiding over this Assembly.
40.	I should also like to assure the Secretary-General of our full support for his efforts in the service of the United Nations, and compliment him on the lucidity and conscientiousness with which he discharges his lofty responsibilities.
41.	In view of the extraordinary range of cultures, traditions, races, religions, beliefs and ideologies that make up our international society, it is evident that only universal co-operation which unites all members of the international community can create the conditions of stability and well-being which are necessary for ensuring relations among our peoples based on mutual understanding and a common will to p.  ct peace. This is the essential role of the United Nations.
42.	I am very pleased, first, on behalf of the nine members of the European Community, to welcome two new Members into our midst: the Socialist Republic of Viet Nam and the Republic of Djibouti. On this occasion I am pleased to convey my warmest congratulations to them.
43.	For 25 years now, certain countries of Western Europe have been trying to apply the lessons of history by establishing a durable peace among themselves and by creating the conditions necessary for the improvement of the well-being of their peoples. That is the goal which the European Community has set for itself. Little by little, co-operation among the members of the Community has been established and is continuing to grow. But this task would be insufficient if the European Community did not participate, as effectively as possible, in the safeguarding of peace in the world and in the struggle against underdevelopment.
44.	Beyond ideological conflicts there must exist ways and means of conducting among nations fruitful dialogues that will bring nearer these two objectives which we consider essential. The nations of the European Community have no intention of shirking their responsibilities, and they intend to play their proper role in the international community. The nine members of the European Community made their common views in this regard quite clear in the statement by the European Council issued on 17 July 1975. A copy of this declaration was sent to all the Members of the United Nations.
45.	The nine States put their principles into practice in the Lome Convention by establishing a balanced framework for co-operation and by instituting a dialogue on a new basis with a number of African, Caribbean and Pacific countries. Much still needs to be done, but we are determined to continue along this path in order to find equitable solutions.
46.	In addition to this regional approach, the nine members of the European Community intend to act on a more global scale by co-operating with all the developing countries. Our system of generalized preferences is the first step in this direction. We reaffirm our will to achieve a structural improvement in the position of the developing countries in the world economy.
47.	The Community is fully aware of its particular obligations. It will continue, to the extent of its means, to give aid in the form of food and materials to countries suffering from extreme poverty and to peoples afflicted by war and natural catastrophes. Its member States reaffirm their will to increase their aid to development effectively and substantially and better to balance their efforts in this respect.
48.	In co-operation with developing countries, they are determined to devote a progressively more important part of their efforts to programmes intended to satisfy the essential needs of man. In order that all developing countries benefit from this new orientation, the nine countries have also agreed to examine the size and the allocation of the aid to development with a view to increasing the volume and the effectiveness of the aid in the framework of an enlarged international effort.
49.	At this point I would like to address myself to certain current situations which deserve the special attention of this Assembly. The problem of the Middle East will be the first that I will take up.
50.	Anything that affects the stability and prosperity of the countries of Africa and the Middle East is of the greatest interest to the nine countries. We have close historical ties with these countries which are deepening in all fields of human endeavour.
51.	With regard to the situation in the Middle East, over which the nine countries continue to be gravely concerned, we remain convinced, as a matter of principle, that any solution must be based on Security Council resolutions 242(1967) and 338 (1973), as we reaffirmed 29 June 1977, as well as on the following fundamental principles: first, acquisition of territory by force is unacceptable; secondly, Israel must end its occupation of territories it has held since the 1967 war; thirdly, the sovereignty, territorial integrity and the independence of each State in the region must be respected, as well as the right of each State in the region to live in peace within secure and recognized borders; fourthly, the establishment of a just and lasting peace must take account of the legitimate rights of the Palestinians.
52.	The nine countries also continue to believe that a solution to the conflict will not be possible unless the legitimate right of the Palestinian people to give effective expression to its national identity becomes a reality. This would take into account, of course, the need for a homeland for the Palestinian people.
53.	It remains the firm view of the nine countries that all of these elements constitute an indivisible whole.
54.	The nine countries consider that the representatives of the parties to the conflict, including the Palestinian people, must participate in the negotiations in an appropriate manner, to be worked out in consultation among all the parties concerned. In the context of an over-all settlement, Israel must be ready to recognize the legitimate rights of the Palestinian people; similarly, the Arab side must be ready to recognize the right of Israel to live in peace within secure and recognized boundaries.
55.	Speaking practically, the nine countries are prepared to co-operate, to the extent desired by the interested parties, in the search for a general and definitive solution, and to implement this, notably through participation in the context of the United Nations in guarantees that they consider of the greatest importance for a general solution of the problems of the Middle East.
56.	One should recall here that the nine countries have publicly stated their concern over the illegal measures taken recently by the Government of Israel in the occupied territories, which will be the subject of a new item on the agenda of our Assembly. These measures are contrary to the basic principles which I have just set forth. Moreover,   they constitute an additional obstacle in the process of negotiation which should lead to a peaceful solution.
57.	Looking forward to peace negotiations, the nine countries reaffirm the concern they have expressed on many occasions that the parties to the conflict should refrain from making any statements or adopting any measures, administrative, legal, military or otherwise, which would constitute an obstacle to the process of peace.
58.	Moreover, the nine countries reaffirm their continuing support for Lebanon's independence and territorial integrity. They deplore the fact that the southern portion of the country should be the scene of bloodshed, endangering the efforts to establish peace in the Middle East, and they call upon all parties concerned to halt the fighting.
59.	The efforts made by the United Nations to find a solution to the question of Cyprus are well known. I should like to reaffirm the support of the nine countries for the efforts which the Secretary-General is making in accordance with the mandate he received from our Organization. The nine countries believe that everything must be done to search for a negotiated settlement which would be both lasting and fair through consultations between the two communities.
60.	In this respect, I recall that on 18 February 1977 the nine countries stated their satisfaction on the subject of the Nicosia meeting. They hoped that conversations between the two communities will resume as quickly as possible in the same spirit which inspired that meeting. They reaffirm their support of the principle of the territorial integrity of the Republic of Cyprus.
61.	Through appropriate steps, the nine countries continue to urge all parties concerned to pursue their consultations.
62.	I believe that a statement by the nine countries would be impossible without a detailed reference to the subject of apartheid.
63.	As you are well aware, we remain firmly opposed to all forms of racial discrimination, wherever it exists. At the Lagos Conference I had the opportunity to express the position of the nine countries concerning the policy of apartheid. We condemn apartheid and reject it as an insult to the dignity of man and as a form of institutionalized racism that deprives the majority of the population of their full civil and political rights.
64.	The events of the past year have demonstrated the growing frustration of the black population and the intransigence of the South African Government.
65.	The nine countries consider that the bantustan  policy, far from solving the problems posed by apartheid as the Government claims, is in fact a means of perpetuating it.
66.	Finally, I should like to point out that the nine countries recently decided to examine a variety of different actions they could take to bring the collective influence of the Community to bear on South Africa to put an end to apartheid. Thus the nine countries have recently adopted a code of conduct for all their firms with subsidiaries, branches or representation in South Africa. The publication of this code constitutes a first measure among others which are still being examined. We will do everything possible to try to bring about a non-racial government in South Africa that will permit the people of that country as a whole to participate fully in the life of the nation.
67.	We declared at the Maputo Conference, as well as the message issued on the occasion of Namibia Day, that we support the right of the peoples of Rhodesia and Namibia to self-determination, to independence and to the enjoyment of the fundamental rights defined in the Universal Declaration of Human Rights.
68.	Concerning Namibia, it is our position that the Namibians should be able to exercise these rights in a democratic fashion under the supervision of the United Nations and that ail political groups should be able to participate, including the South West Africa People's Organization. Any solution of the Namibian problem must be based on Security Council resolution 385 (1976). That is why the nine countries express the hope that efforts currently under way will lead to success.
69.	Some valuable progress has already been made. This may be a unique opportunity for bringing about a peaceful and early transition to independence, and the nine countries members of the Community stand ready to assist in this process in any way they can.
70.	It is now more urgent than ever before to settle the Rhodesian issue. It seems to us essential to use every possible means to bring to an end a conflict which could have repercussions throughout Africa and to bring about, after a peaceful transition, independence for Zimbabwe in 1978 on the basis of majority rule.
71.	We commend the efforts being made at present to achieve an early settlement along these lines, while observing strictly the obligations resulting from the Charter in regard to sanctions.
72.	In order for Zimbabwe to develop normally there will be a need for economic assistance to help provide a solution to the basic problems with which this new State will find itself confronted after the disappearance of the illegal minority regime. The members of the Community are prepared to consider carefully and sympathetically proposals that have already been made for the creation of a Zimbabwe development fund.
73.	This brings me to a few thoughts on the subject of Africa in general.
74.	The African continent is seeking stability. Africa must find this stability as well as its own identity. We know that this is the objective of all the African peoples, which is why I am eager to reiterate the position of the nine countries in this regard. The nine countries strongly reject any intervention by any State which seeks to establish a zone of influence on the African continent. It is the African States, and the African States alone, that must find the solutions to their own problems.
75.	Recent painful events in the Horn of Africa underline the importance of this principle of non-intervention. Any aid given to Africa must be aid that the nations of Africa desire, and it must be given under conditions that the Africans themselves have determined are in their best interest.
76.	I should like now to devote a few minutes to a problem which is of concern to all Europeans and, beyond them, to the entire world.
77.	The Conference on Security and Co-operation in Europe is, the Community feels, an essential element in the broader question of detente. The Final Act of that Conference, signed in Helsinki on 1 August 1975 is in particular a major contribution to the efforts aimed at the consolidation of peace within the international community. This document must be considered as a whole, and each of its parts must be correctly implemented, lest it not answer the hopes it has raised.
78.	A precise and logical working plan defined during the preparatory meeting should allow the meeting at Belgrade, which will examine the follow-up of the Conference in a few days' time, to look at each of the themes of the Final Act, with respect both to their implementation in the past and to the stimulation of this implementation in the future.
79.	Having spoken briefly about security, I should like now to comment on economic problems and in particular international economic relations. One of the tasks of the current session of the General Assembly will be to evaluate progress made in international co-operation and to determine how this co-operation should develop in the years ahead.
80.	A great deal was said on this subject here a few days ago; but our task during the next three months is more ambitious and perhaps more difficult. The Community feels that real progress has been made recently in the field of international economic co-operation. In this respect, the Paris Conference on International Economic Co-operation has undeniably produced results—limited perhaps but certainly positive—in a number of important areas-. The Community will see to it that the agreements reached at Paris are implemented in the near future.
81.	However, I do not want to express feelings of unmitigated satisfaction, for we wish to remain realistic and recognize the aspirations of the international community for a new international economic order. The European Community remains convinced of the need to bring about a fundamental improvement in the position of developing countries in the world economy, taking into account the problems of the least developed countries. If I am not pessimistic, it is because the international community has made significant efforts in a number of important sectors to narrow differences and reconcile diverse interests. A case in point is represented by the many ongoing negotiations this year, such as those on an integrated programme for commodities and on a common fund. In those areas solutions are within reach, and the Community will continue to participate in those discussions with an open mind, seeking tangible solutions.
82.	Circumstances or the economic climate tend sometimes to interfere with good intentions and hamper our lines of action. The Community is not immune to the difficulties currently being faced by many nations. It has been struggling, like many other countries, with the problems of inflation and unemployment. The joint efforts which the Member States make to maintain an adequate level of economic activity, and even induce proper growth, meet with difficulties which are not amenable to solution. In some sectors of the economy those difficulties have recently become exacerbated and no immediate or permanent cure is in sight.
83.	Nevertheless, if the Community must try to protect its own internal equilibrium—which has a considerable impact on harmonious world-wide economic relations—it does not choose to withdraw within itself. The concept of integration is the basis of the Community, as is its overture to the world at large.
84.	We understand the problems resulting from the present economic climate, but we do not accept protectionism as a means of defence. Therefore, the Community will continue to contribute substantially to the multilateral trade negotiations within GATT, and it hopes that these talks will yield concrete results that will satisfy the developing countries in particular.
85.	The Community has established a world-wide network of agreements on association and co-operation. Some of those formulas for co-operation, which I have already mentioned, were genuine innovations. But we intend to go further. The Lome Convention was followed, in 1976, by the signing of a new series of agreements with the countries of the Maghreb and the Middle East.
86.	We also hope that during the meeting which is to be held in Brussels from 26 to 28 October, the dialogue between the nine members of the Community and the members of the League of Arab States will yield concrete results of a definite interest to all participants.
87.	With regard to the Mediterranean countries, the Community, in 1972, adopted a policy of global approach. That has taken shape through a series of new contractual agreements, linking the Community to practically every Mediterranean country. This has been in the interest of all countries concerned, in the interests of development and, therefore, of stability in that sensitive part of the world. This regional approach has been complemented by a global policy in favour of developing countries as a whole. In this regard, the scheme of generalized preferences for 1977 has been substantially improved in comparison with that of last year. New orientations have been given to food aid. In general, efforts are being made to ensure the co-ordination and harmonization of policies of development co-operation within the Community.
88.	I mention these accomplishments without smugness, fully aware that they can be perfected, and may be deemed inadequate by some United Nations Members.
89.	I am also pleased to note, furthermore, that contacts between the Community and the Council for Mutual Economic Assistance are developing.
90.	Finally, we are also very pleased with recent progress towards the negotiation of a trade agreement with the People's Republic of China, which I hope will soon materialize.
91.	In the efforts of the international community for the restructuring of international economic relations, we are convinced that the United Nations will inevitably play a fundamental role. The Community attaches great importance to the work being done in United Nations forums. It will continue its efforts to make a positive contribution. It wants to reiterate its desire to co-operate and to avoid a climate of confrontation which could only harm the international community as a whole. In this respect, we have been able to witness, in particular during the seventh special session of the Assembly, how a spirit of dialogue can prevail over confrontation. We cannot make real progress by opposing each other or through plans too far removed from the reality of our economic structure.
92.	In this spirit of realism and without excluding the desire to redress any imbalances, we should turn our thoughts to the contents of the new strategy for development, which will unquestionably be one of the major future tasks in the achievement of the objectives of a new international economic order.
93.	If the nine countries are desirous of establishing peace in the world, as well as bringing about a more equitable society, they wish at the same time to make a contribution to the increasingly effective protection of human rights both in the civil and political and in the economic, social and cultural fields.
94.	The members of the Community share the feeling, which you yourself, Mr. President, expressed at the beginning of our work, that human rights comprise economic, social and cultural rights, as well as civil and political rights, and that they are  interdependent and indivisible.
95.	It is evident that peace, justice and equity are inconceivable without the guarantee provided by human rights against the abuses of arbitrariness and all forms of exploitation.
96.	Public opinion knows that this is an essential matter and that it is the duty of Governments and of the United Nations to provide adequate answers.
97.	The nine countries are pleased with the progress that has been made by the international community in the field of human rights. The United Nations plays a key role in this area. But its task is still far from completed. During the course of this session, the General Assembly will turn its attention to a number of initiatives aimed at further safeguarding and implementing human rights.
98.	Some of those initiatives are concerned with specific rights and their particular implementation. This is notably the case with the initiative concerning the taking of hostages. We express the hope that those who are participating in work which may lead to the drafting of a convention in this field will be inspired by the necessary political determination. That is why we favour the prolongation of the mandate of the Ad Hoc Committee on the Drafting of an International Convention against the Taking of Hostages, which was created for this purpose at the thirty-first session of the General Assembly.
99.	Other initiatives are aimed at strengthening the machinery by which human rights in general are implemented. Finally, another category seeks to re-establish respect for human rights in special situations where those rights seem to be scoffed of.
100.	It is the intention of the nine countries to examine these initiatives according to their merits and the extent to which they are likely to achieve their aims.
101.	We hope that, beyond differing doctrines and political systems, this session of the General Assembly will find it possible to achieve what must be our true objective: namely, to give man his rightful place in the world and to ensure that terror, oppression and injustice become mere curiosities to be found in the textbooks of history.
102.	In conclusion. I should like to add to the observations that I have just made in my capacity as the representative of the country which currently holds the presidency of the European Community a few thoughts as Minister for Foreign Affairs for Belgium.
103.	The occasion of the twenty-fifth anniversary of the United Nations gave each of us an opportunity to reflect on the nature of this Organization, the way it operates, and the hopes for its future. In the report on the work of the Organization which he has just submitted to the present session, the Secretary-General has described the current situation of the United Nations. I should like to applaud his ceaseless efforts and tell him how much Belgium agrees with his analysis. The report, of course, reflects certain worries, but it also reflects the hope and conviction that must be at the heart of all our actions.
104.	Like all human endeavours, our Organization is not perfect. But rather than stressing its weaknesses and opting for fatalism or despair, is it not our duty to support the efforts that are daily undertaken to strengthen the role that it can and must play? Today, more than ever, the United Nations is necessary and indispensable. It represents hope for many nations. It must be the supreme resort, the guardian of the law the international community has established for itself, and the light that guides our steps through trial and distress.
105.	Over the past 30 years, the number of United Nations Members has tripled, and we are thus coming closer each day to the ideal of universality which we all share. The activities of our Organization also have multiplied, particularly in the fields of social and economic development, to which we shall be dedicating more than $1 billion next year. This is only a part of the funds that Member States will make available to about 20 organizations and institutions that are today part of the United Nations system.
106.	In short, the modest undertaking of Lake Success has been transformed into an assembly of organizations for which it is imperative to harmonize objectives and co-ordinate efforts.
107.	My country firmly supports measures to promote concerted action within the United Nations system and to increase the effectiveness of our Organization.
108.	To achieve these goals, we must strive daily for a better definition of priorities, an integrated planning of programmes and the encouragement of a policy of economy and budgetary restraint that will allow a larger portion of available resources to be dedicated to projects of particular benefit to developing nations.
109.	Some progress has been made in these efforts over the past two years. The biennial budget proposed by the Secretary-General makes this quite clear.
110.	However, the transformation of the world and the urgency of its needs require more. It is necessary, indeed, to effect a major restructuring of the economic and social sectors of the United Nations system, and for the past two years this has been the objective of the Ad Hoc Committee on the Restructuring of the Economic and Social Sectors of the United Nations System, created by the General Assembly.
111.	Beyond these basic concerns of administration and effectiveness, we must also reflect on the role and actions of our Organization. Although, strictly speaking, the Organization deals with States, its ultimate objective remains the destiny of man.
112.	World opinion has shown the way by treating human rights more and more as one of its essential concerns.
113.	Our Organization already boasts considerable achievements in this field, but in application they all too often remain a dead letter.
114.	Our prime role is to ensure their application in practice, and in that connexion, the Belgian delegation would like to remind this forum of the proposal it made a year ago in the context of Economic and Social Council resolution 1503 (XLVIII).7
115.	The funeral of Mr. Steven Biko yesterday in King William's Town is a tragic reminder of the fate both of the victims of the flagrant breach of human rights represented by apartheid, and of the political prisoners in all parts of the world which are a reproach to the conscience of mankind. I pay homage here to Mr. Biko's memory.
116.	But we will not have fully respected the ultimate objective of our .Organization if we limit our concern for mankind to the promotion and defence of human rights, however important this aspect of our activities may be.
117.	One of our major preoccupations must be to find solutions for problems concerned with the maintenance of international peace and security. This is a broad field, ranging from the control, limitation and reduction of the use of weapons to the solution of regional disputes.
118.	In this context, the problems of disarmament require an integrated approach based not only on measures for control and reduction of armaments, but also on a parallel strengthening of the means for the pacific settlement of disputes.
119.	This is a vast undertaking. In a world still dominated essentially by the balance of power and by ideological conflicts, international relations are still, and will long remain, marked by mistrust and by the fear that a shift in the balance of power will lead to an arms race. Detente remains precarious and fragile, and the efforts to strengthen international security have undoubtedly been greater than the results achieved.
120.	However, the disparity between the enormity of the task and the relative paucity of results should not induce us to relax our efforts.
121.	Have we not seen, since the 1960s, the beginnings of an international legislation in arms control? Discussions and negotiations are more active now than ever in such essential fields as non-proliferation, Ike complete halting of nuclear tests and the banning of chemical weapons.
122.	Regional and bilateral efforts, such as the Strategic Arms Limitation Talks and those on balanced reductions of conventional forces in Central Europe have also been undertaken and deserve the encouragement of all countries.
123.	Unquestionably, there is a new awareness in the world in this sphere; disarmament has become a universal concern, notwithstanding the special duties and obligations of the great Powers.
124.	This state of mind augurs well for the next special session of the General Assembly, devoted to disarmament. That session could be an important landmark on the road to general, complete and controlled disarmament, provided, of course, that all major military Powers be included, beginning with the nuclear military Powers. It will be important to avoid dogma and to stay clear of the dangers of pursuing sterile perfectionism.
125.	It is within this essentially pragmatic and concrete context that my country intends to propose a study, based on ideas put forward last year, to evaluate the possibilities offered by the regional approach. The regional approach is in no way intended to replace the global approach, but rather to complement it in the fields of nuclear and conventional arms.
126.	Indeed, circumstances in a given region could favour certain specific measures which might be inapplicable in other regions or on a world-wide scale. In general, it is easier to approach the complex problems of disarmament and arms control at the regional level involving a group of States rather than attempt a general approach at the world level.
127.	On the other hand, some questions require a universal solution. I am thinking in particular of the problem of nuclear non-proliferation.
128.	Few problems create such near unanimity concerning the principle, and such discord concerning the solution. Why? The answer is simple. While everyone agrees in denouncing the risks of nuclear proliferation, the implementation of a policy of non-proliferation brings into conflict, as in other areas of international life, the  haves  and the  have-nots ; those countries which already possess nuclear weapons, and therefore certain techniques and nuclear potentialities, confront those which have no nuclear weapons; those which have nuclear technology confront those which do not; while the producers of essential fuels confront those where no such fuels are found.
129.	Respect for the principle of non-proliferation therefore impels a solution to these problems, and the internationalisation of nuclear resources.
130.	All current and future civilian nuclear technology, as well as all necessary equipment and fuel, must be available equally to every one of us, without discrimination between those who possess nuclear weapons and those who not only do not yet possess them but have voluntarily renounced their use in accordance with the Treaty on the Non-Proliferation of Nuclear Weapons.
131.	This Treaty has imposed an infinitely greater sacrifice of sovereignty on those signatories that have no nuclear weapons than on their partners which do possess them.
132.	If, as seems to be the case, it is now necessary to go beyond the Treaty further to protect mankind from the dangers of nuclear proliferation, it is necessary for the States whose armed forces possess nuclear weapons this time to set an example of sacrifice by committing themselves to equal access for all to nuclear technology, equipment and fuels.
133.	Such must be the basis of the action of the United Nations, as well as the nuclear States, which should set an example by resolutely engaging in a discussion leading to serious and substantive measures of nuclear disarmament.
134.	I have had occasion to refer to our preoccupation and that of our partners in the European Community with regard to the great problems in international affairs. It seems essential to me that these problems be approached in a spirit of mutual goodwill and understanding of each other's needs, and that spirit must reign in the United Nations.
135.	If we work in that spirit there is only one path that we can follow: we must redouble our confidence in the United Nations and more than ever before stride forward seeking the just and durable peace that all the peoples of the world expect.